Citation Nr: 0731769	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for torticollis with 
tremors. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from June 1970 to November 
1970.  The veteran also served with the Army National Guard 
from April 1970 to April 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefit sought on 
appeal.

In the veteran's substantive appeal, he requested a hearing 
before his local RO.  Multiple hearing dates were scheduled.  
The veteran cancelled the final scheduled date in January 
2007.  As such, his hearing request is deemed withdrawn.  

The veteran presented testimony before the Board in March 
2007.  The transcript has been obtained and associated with 
the claims folder.

The Board notes the veteran filed a motion to extend time in 
which to submit additional evidence.  The Board granted the 
motion in June 2007 and held the record open until September 
2007.  No response was received from the veteran.  Thus, the 
Board shall proceed with the adjudication of his appeal.  

The claim of entitlement to service connection for residuals 
of a right shoulder injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1970 to 
November 1970. 

2.  The veteran was on inactive duty for training (INACDUTRA) 
with the Army National Guard on September 20, 1975.

3.  Torticollis with tremors was not incurred during the 
veteran's active duty service nor did it manifest within the 
year following separation from said service.      

4.  The veteran was not disabled as a result of an injury 
sustained during INACDUTRA on September 20, 1975.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
torticollis with tremors have not been met.  38 U.S.C.A. 
§§ 101(2), (23), (24), 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  

Additional duty to assist letters were issued in May 2004 and 
August 2004.  In May 2005, the veteran was asked to send any 
additional evidence in his possession that pertained to his 
claim.  The veteran responded in March 2006, that he had no 
further evidence to submit in support of his claim.  The case 
was last readjudicated in a January 2007 supplemental 
statement of the case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
private treatment records, a lay statement, articles on 
torticollis, and the transcript from the March 2007 Board 
hearing.  

Additional evidence, to include records from the Army 
National Guard and articles on torticollis, was received 
after the January 2007 SSOC was issued.  The veteran waived 
initial RO consideration of the newly submitted evidence.  As 
such, a remand for preparation of an SSOC is not necessary.  
38 C.F.R. § 20.1304(c).    

The Board notes the RO attempted to obtain any outstanding 
line of duty (LOD) determinations regarding the September 
1975 incident.  However, the Military Department of 
Tennessee, Office of the Adjutant General, indicated in 
August 2004 that no such records were in the veteran's file.  
The veteran indicated in September 2004 that he did not have 
copies of an LOD determination nor did he believe that such 
records existed.  Any further attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159 (c)(2).

In January 2004, the RO was notified that treatment records 
of the veteran dated in 1974 and 1975 from Dr. RJB were no 
longer available.  Any further attempts to obtain these 
records would be futile.  Id.  

Finally, the Board notes the veteran is a recipient of Social 
Security Disability benefits.  There is no indication in the 
record that the veteran treated with providers other than 
those already associated with the claims folder.  In light of 
the negative opinion of record by his treating physician with 
regard to the etiology of torticollis, a remand to obtain 
these records is not necessary as it would not aid the 
veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).  
  
As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2); see also 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a), (d).  Thus, the definitional statute, 38 
U.S.C.A. § 101(24), makes a clear distinction between those 
who have served on active duty and those who have served on 
INACDUTRA.  

The presumption relating to certain diseases and disabilities 
(38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309), the 
presumption of soundness (38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304) and the presumption of aggravation 
(38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306), apply only to periods of active 
military service.  See Paulson v. Brown, 7 Vet. App. 466, 
470.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the March 2007 Board hearing; service 
medical and personnel records; a lay statement; articles on 
torticollis; and post-service private treatment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for torticollis with tremors.  Specifically, he 
asserts that the claimed disorder is the result of an injury 
sustained during INACDUTRA on September 20, 1975.

At the outset, the Board notes the veteran's claim was 
adjudicated on both a direct causation basis and as secondary 
to the claim of entitlement to service connection for 
residuals of a right shoulder injury.  During the veteran's 
March 2007 Board hearing, he indicated that he was no longer 
pursuing the torticollis claim on a secondary causation 
basis.  As such, he effectively withdrew the secondary 
component of his claim.  Therefore, the Board shall proceed 
with adjudication on a direct causation basis only.  

Having carefully considered the veteran's claim in light of 
the evidence of record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this matter, records from Jackson-Madison General Hospital 
show the veteran presented to the emergency room on September 
20, 1975, with complaints of a sore right shoulder after 
having been thrown against the side of a personnel carrier 
when it ran into a ditch.  X-rays of the right shoulder were 
negative.  The veteran was diagnosed with a contusion of the 
right shoulder.

DA Form 1379, U.S. Army Reserve Components Unit Record of 
Reserve Training, reveals the veteran was present at the 
National Guard Armory in Jackson, Tennessee, on September 20, 
1975, and September 21, 1975.  The Board has reviewed the 
veteran's Retirement Credits Record from the National Guard 
Bureau and has determined that the veteran did not have any 
periods of active duty or active duty training in 1975.  
Thus, he was on INACDUTRA status on September 20, 1975.

In order to establish basic eligibility for veterans' 
benefits based upon INACDUTRA, the veteran must first 
establish that he was disabled from an injury incurred or 
aggravated in the line of duty.  See Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) (en banc) (holding that, because VA was 
created for the benefit of veterans, a person seeking 
veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 
12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  

Despite an injury during a period of INACDUTRA and a current 
diagnosis of torticollis, there is no evidence of record to 
substantiate the critical third component of the Hickson 
inquiry, as enumerated above.  A November 2003 entry from 
Semmes-Murphy Clinic reveals the veteran requested a letter 
stating that his torticollis was caused by the personnel 
carrier accident.  A hand written notation was made on the 
request as follows: "[d]on't know why he has torticollis!"  

A January 2004 entry from Dr. JHS indicated the veteran was 
diagnosed with torticollis in 1983.  Dr. JHS stated the 
veteran gave a five-year history of torticollis in 1983.  Dr. 
JHS opined that without evidence of a head injury or neck 
complaints at the time of the personnel carrier accident in 
1975, he did not think that the accident could be blamed as 
the reason for the veteran's torticollis.

The veteran also submitted articles regarding torticollis, 
one of which noted that the condition is a disorder of the 
brain; that there appears to be a genetic component; and that 
it sometimes arises after an injury to the head or neck, 
following an infection, or after taking certain medications.  
Another article indicated that the relationship between 
torticollis and head or neck trauma is still unclear.

In this case, there is no evidence that the veteran suffered 
a head or neck injury  at the time of the September 1975 
accident, nor was torticollis shown during his INACDUTRA.  
Moreover, the private medical evidence does not relate the 
disorder to his military service.  

While the veteran contends that torticollis with tremors is 
related to the September 1975 accident, his own statements as 
to etiology do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that matters involving special experience or special 
knowledge require the opinion of witnesses skilled in that 
particular science, art, or trade).  

As a final matter, torticollis was not incurred during the 
veteran's active duty service from June 1970 to November 
1970, nor shown within one year of discharge from that active 
duty.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Service medical 
records for that period are devoid of any complaints, 
treatment, or diagnoses of torticollis with tremors.  As 
noted above, the veteran was first diagnosed with torticollis 
in 1983 and thus, it is outside the one-year presumptive 
period for organic diseases of the nervous system.  38 C.F.R. 
§§ 3.307, 3.309.  

The evidence is not in relative equipoise.  Therefore, the 
preponderance of the evidence is against the claim, and the 
appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for torticollis with 
tremors is denied.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for residuals of a right shoulder injury.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A preliminary review of the record reveals the veteran was on 
INACDUTRA status on September 20, 1975, at the National Guard 
Armory in Jackson, Tennessee.  Records from Jackson-Madison 
General Hospital show the veteran presented to the emergency 
room on that date with complaints of a sore right shoulder 
after having been thrown against the side of a personnel 
carrier when it ran into a ditch.  X-rays of the right 
shoulder were negative.  The veteran was diagnosed with a 
contusion of the right shoulder.

The veteran has testified that he experiences pain in the 
right shoulder, as well as difficulty in using said shoulder.  
He notes that he does not receive treatment for his shoulder. 

As the veteran has testified as to current symptoms, and 
because the record does not contain an opinion addressing the 
current residuals of the right shoulder injury, if any, or an 
etiological opinion regarding the possibility of an in-
service onset for a right shoulder disability, a remand is 
necessary in order to afford the veteran a VA examination.  
38 C.F.R. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 
79 (2006). 

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled are required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction an original claim, the 
claim shall be rated based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA orthopedic 
examination of the veteran to determine 
whether the veteran has any current 
residuals of a right shoulder injury and 
whether such is related to the accident 
during a period of INACDUTRA on September 
20, 1975.  The examiner must review the 
entire claims file in conjunction with 
the examination.  All studies or tests 
deemed necessary should be conducted.  
Following review of the claims file and 
examination of the veteran, the examiner 
should describe in detail any residuals 
of a right shoulder injury to be present.  
If any residuals are present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that such 
disability resulted from a right shoulder 
contusion sustained during a period of 
INACDUTRA on September 20, 1975.  The 
examiner also should provide complete 
rationale for all conclusions reached.

2.  Thereafter, after the completion of 
any indicated additional development, the 
AOJ should readjudicate the claim for 
service connection for residuals of a 
right shoulder injury.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


	______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


